Citation Nr: 0729133	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) ratings from an 
original grant of service connection for left ring finger 
amputation distal interphalangeal joint and for for left 
little finger amputation through base of the middle phalanx. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to February 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

Although the August 2004 rating addressed a number of other 
disorders and the veteran introduced a Notice of Disagreement 
as to the other matters, the substantive appeal was expressly 
limited to the left little and ring fingers.  Since no 
substantive appeal has been filed by the appellant concerning 
the other issues, the Board is without jurisdiction as to 
those matters. 

Additional medical consultation and treatment records were 
received after the case had been certified to the Board by 
the agency of original jurisdiction (AOJ).  Although such 
evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2006).  Consequently, a decision 
by the Board is not precluded.

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  In its informal hearing presentation 
of April 2007, claims are advanced for painful scars at the 
amputation sites of the left little and ring fingers.  
Moreover, a February 2006 occupational therapy consult 
suggests that the veteran's partial amputations of the little 
and ring fingers of the left hand may additionally manifest 
by a neurological disorder.  Inasmuch as those matters have 
not been first addressed by the AOJ, they are referred to the 
RO for disposition as appropriate.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's claim was received within a year after 
separation; the veteran's left ring finger had been amputated 
during service at the distal interphalangeal joint with the 
distal phalanx and nail completely removed, and his left 
little finger was amputated through the base of the middle 
phalanx.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
greater, for amputations of the left little finger at the 
base of the middle phalanx and left ring finger at the distal 
interphalangeal joint have been met from the date of 
separation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5151, 5155, 5156, 
5223, 5227 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran from the RO dated in 
April 2004.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim for service connection, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of service connection, this claim for 
increased rating is a downstream issue from the grant of 
service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 
8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 2004).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, as discussed below information in the 
folder provides sufficient information to allow decision to 
be entered on the matters decided herein. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  The Board's decision herein 
grants the appellant's claim for an increased rating.  For 
the reasons set forth below, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  
Factual Background

Service medical records reflect that in 2001, the veteran 
sustained an injury to his left hand ultimately resulting in 
a distal interphalangeal joint amputation of the left ring 
finger and an amputation at the proximal phalangeal joint of 
the little finger.  

In conjunction with his original claim, the veteran was 
afforded a VA examination in April 2004.  He was reported as 
right hand dominant.  He related the history regarding the 
left hand injury.  Objectively, the amputations were 
described as clean.  The left ring finger was amputated at 
the distal interphalangeal joint with the distal phalanx and 
nail completely removed.  The left little finger was 
amputated through the base of the middle phalanx.  He 
demonstrated active motion of the left ring finger to 90 
degrees and the small proximal interphalangeal joint to 60- 
degrees.  He could make a fist but was unable to maintain a 
grip due to absence of the distal phalanx of the left ring 
and little finger.  X-ray films confirmed that the distal 
phalanx of the fourth digit and the middle phalanx of the 
fifth digit, left hand, were amputated.

The veteran has reported pain in the amputated fingers, 
clinically described as phantom pain in September 2004 
outpatient treatment records.  Occupational therapy report 
from February 2006 noted results of monofilament testing 
reflecting early signs of nerve impairment associated with 
the amputations.  E.g. diminished sensation (ulnar nerve 
distribution).  Occupational therapy notes from March 2006 
reflect that the veteran could perform range of motion of the 
small and ring fingers of the left hand.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2007)

The veteran's finger disorders are evaluated according to the 
following criteria:

5151
Ring and Little, amputation of:
Majo
r
30
Mino
r
20
a.	The ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or 
through proximal phalanges. 
b.	Amputation through middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers. 
c.	Amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated 
as prescribed for favorable ankylosis of the fingers. 
d.	Amputation or resection of metacarpal bones (more than 
one-half the bone lost) in multiple fingers injuries 
will require a rating of 10 percent added to (not 
combined with) the ratings, multiple finger amputations, 
subject to the amputation rule applied to the forearm. 
e.	Combinations of finger amputations at various levels, or 
finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the 
grade of disability; i.e., amputation, unfavorable 
ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, 
and adjacent grades of disability, select the higher of 
the two grades. 
f.	Loss of use of the hand will be held to exist when no 
effective function remains other than that which would 
be equally well served by an amputation stump with a 
suitable prosthetic appliance. 
38 C.F.R. § 4.71a, Diagnostic Code 5151 (2007)

521
9
Two digits of one hand, unfavorable ankylosis 
of:
Majo
r
Mino
r
 
Thumb and any finger
40
30
 
Index and long; index and ring; or index and 
little fingers
30
20
 
Long and ring; long and little; or ring and 
little fingers
20
20
 
Note: Also consider whether evaluation as 
amputation is warranted.
 

38 C.F.R. § 4.71a, Diagnostic Code 5219 (2007)

522
3
Two digits of one hand, favorable ankylosis 
of: 
Majo
r
Mino
r
 
Thumb and any finger
30
20
 
Index and long; index and ring; or index and 
little fingers
20
20
 
Long and ring; long and little; or ring and 
little fingers
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2007)

In order to properly evaluate the veteran's left finger 
amputations, the notes following Diagnostic Code 5151 must be 
reviewed.  In this case, reference is first made to note 
"a".  That note precludes rating the amputations of the 
veteran's left little and ring fingers under Diagnostic Code  
5151, as the extent of the amputations of those fingers are 
to a lesser degree than required to meet the rating criteria 
for that Code.  However, notes "b", "c", and "e", are 
for application in this instance.  In this regard, the 
amputation at the middle phalanx of the left ring finger 
requires that it be rated as prescribed for unfavorable 
ankylosis of the fingers, according to note "b".  The 
amputation of the left ring finger at the distal phalanx 
meets the requirements prescribed for favorable ankylosis of 
the fingers. 

However, and most important, is note "e" that requires that 
combinations of finger amputations at various levels, or 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability; i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combinations. With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades (emphasis 
added).  Because of the amputation of the left little finger 
is at the base of the middle phalanx, the combination of 
fingers must be evaluated under the criteria for unfavorable 
ankylosis, as it is the higher grade.  Thus, Diagnostic Code 
5219 is for application, and results in an assignment of a 20 
percent rating for the service connected amputations of the 
left ring and little fingers.  

As previously stated, because the amputations are not at the 
proximal interphalangeal joints or through proximal 
phalanges, consideration of a higher rating under Diagnostic 
Code 5151 is precluded.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a 20 percent disability evaluation for 
amputations of the left little finger at the base of the 
middle phalanx and left ring finger at the distal 
interphalangeal joint from the date of separation is granted, 
subject to the provisions governing the criteria for award of 
monetary benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


